DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because “communication with configured” (line 2) should be amended to read   - - communication with and configured - -. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Such claim limitation(s) and the corresponding structure is/are: home automation system (claims 1 and 13) – home automation system 74 may include one or more “smart home” components or may be a building control system (Published Application, ¶ [0024]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) 

Claim Rejections - 35 USC § 112
The rejection of claim 11 under 35 USC § 112(b) is withdrawn in view of the amendment filed 6 April 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 2017/0152648 A1) in view of Takesute (JP 57-044852 A), and further, in view of Solomon et al. (US 2015/0355045 A1).
Regarding claim 1, Hammond et al., herein Hammond, discloses a plumbing detection system (fig. 10A), comprising: a detector (310a, 310b; fig. 3) configured to be coupled to a fluid system (301), comprising: a pulse generator (310a) configured to emit a pulse into a fluid within the fluid system (ultrasonic transducer 301a emits an ultrasonic pulse into the fluid in lumen 301; ¶ [0042]); and a transmitter in communication with the pulse generator (a transmitter is required to be in communication with and transmit signals from transducers 310a and 310b to controller 350; ¶ [0041]); and a base station (350) configured to be coupled to the fluid system (301); wherein the base station (350) comprises a receiver in communication with the transmitter (controller 350 must have a receiver to receive signals from transducers 310a and 310b; ¶ [0041]); and wherein the base station (350) is configured to cause a reduction of a flow of the fluid within the fluid system in response to the receiver receiving a signal from the transmitter of the detector (controller 350 may cause a shut-off valve to stop fluid flow in response to a signal received from transducers 310a and 310b; step 470, fig. 4); a pulse receiver (310b) in communication with the pulse generator (310a) and the transmitter (310b), the pulse receiver (310b) configured to detect a reflected pulse (transducer 310b detects a reflected pulse and is in communication with transducer 310a and a connection means with controller 350).
Regarding claims 3 and 7-12, Hammond discloses further comprising a second detector (transducers 310a and 310b can be operated alternately as both 
Regarding claim 13, Hammond discloses a plumbing detector configured to be coupled to a fluid system (fig. 10A), comprising: a pulse generator (310a; fig. 3) configured to emit a pulse into a fluid within the fluid system (¶ [0042]); a pulse receiver (310b) configured to detect at least one of a reflected pulse and a 
Regarding claims 15-20, Hammond discloses wherein the processor (350) is configured to determine whether there has been a change in the reflected pulse (controller 350 may determine a difference in upstream and downstream reflected pulses; ¶ [0046]); and wherein the processor (350) is configured to selectively cause the controller (350) to stop fluid flow within the fluid system (301) in response to information received from the pulse receiver (controller 350 can stop fluid flow by shutting off a shut-off valve; step 470, fig. 4); wherein the fluid is water, and wherein the fluid system is a plumbing system (¶ [0002]); wherein the processor (350) is configured to: compare a received pulse to a previously received pulse; and determine whether there has been a change in the reflected pulse received by the pulse receiver (controller 350 can compare a downstream pulse to a previously received upstream pulse and determine a change between them; ¶ [0046]); wherein the plumbing detector is configured to generate a signal in response to a change in the reflected pulse received by the pulse receiver (controller 350 generates at least a signal for the shut-off valve in response to fluid flow computed from a change in the reflected pulses; ¶ [0046]); wherein the transmitter (1020) is configured to transmit a signal to the external receiver (1030) upon a change in the reflected pulse received by the pulse receiver (flow sensor control circuit board 1020 transmits a signal to shut-off valve circuit board 1030 upon calculating a flow rate from the change in detected reflected pulses; ¶ [0098]); wherein the pulse is emitted in 
Although Hammond discloses detecting a fluid flow rate with an ultrasonic sensor, it is silent on determining when the fluid has undergone a phase change.
Takesute teaches an ultrasonic sensor (5, 6) system with a processor (9) in communication with a pulse receiver (6); wherein the processor (9) is configured to determine whether a phase change has occurred in the fluid of the fluid system (waveform observing unit 9 determines whether the fluid inside the pipe has frozen).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hammond with the liquid state determination of Takesute to allow an operator to easily diagnose leakage issues in a pipe. 
Hammond in view of Takesute are silent on wirelessly transmitting a signal to a home automation system or an external receiver remote from the fluid system.
Solomon et al. teaches a detector (14) coupled to a fluid system (12) wherein a processor (20) is in communication with the detector (14) and the processor (20) is configured to cause a signal to be generated and transmitted to at least one of a home automation system (26) and an external receiver (24) remote from the fluid system (12); wherein a transmitter is a wireless transmitter (sensor 14 may have a wireless transmitter such as Bluetooth; ¶ [0069]); wherein the external receiver (24) is a cell phone tower (cellular hub 24 may receive the signal from sensor 14; ¶ [0069]); a transmitter (bluetooth transmitter; ¶ [0069]) in communication with an external receiver (sensor 14 is in communication with cellular hub 24 via smartphone 20). Sensor 14 detects leaks in pipeline network 12, such as pipelines in a home (¶ 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hammond in view of Takesute with wireless communication in the home automation system and external receiver of Solomon to allow for quick and accurate leak detection in a large network of pipes (Solomon, ¶ [0014]). In modifying the apparatus of Hammond in view of Takesute with the home automation system of Solomon, one of ordinary skill would have known the benefit of transmitting all sensor results, including the determination taught in Takesute, that a phase change has occurred in the fluid of the system. 

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 2017/0152648 A1) in view of Takesute (JP 57-044852 A), in view of Solomon et al. (US 2015/0355045 A1) and further, in view of Atkinson et al. (US 7,607,358 B2).
Regarding claims 6 and 14, Hammond in view of Takesute, in view of Solomon, discloses the invention as set forth above.
Hammond in view of Takesute, in view of Solomon, are silent on using a piezoelectric transducer.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hammond in view of Takesute, in view of Solomon, with the piezoelectric transducer of Atkinson to provide an inexpensive yet accurate flow meter (Atkinson, c. 1, ll. 34-36).

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852